*1132ORDER
PER CURIAM.
In light of the California Supreme Court’s decision in Grisham v. Philip Morris USA Inc., 40 Cal.4th 623, 54 Cal.Rptr.3d 735, 151 P.3d 1151 (2007), and in light of the Joint Report of the Parties Re: Decision of the California Supreme Court on the Certified Questions, the judgments of the district court are VACATED and we REMAND to the district court for further proceedings consistent with the opinion of the California Supreme Court. In light of the Joint Report of the Parties Re: Decision of the California Supreme Court on the Certified Questions, we also VACATE our previous order of March 16, 2007 calling for supplemental briefing from the parties in Cannata v. Philip Morris, 03-56018.